Citation Nr: 0727219	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-01 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for bilateral 
pes planus with plantar fasciitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to June 
1990.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO).

In a November 1993 rating decision, the RO granted service 
connection for bilateral pes planus with plantar fasciitis 
and assigned a 10 percent disability rating, effective June 
2, 1990.  The veteran filed an increased rating claim in June 
2005.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2006.  A 
transcript of that hearing is associated with the claims 
file.

At his Travel Board hearing in December 2006, the veteran 
submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2006).  The 
undersigned Veterans Law Judge has indicated that this waiver 
covers all evidence that has been received since the 
Certification of Appeal (VA Form 8), filed in May 2006.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus condition has become 
severe and is manifested by excessive pronation, tenderness 
with pain and swelling, and callus deformities on both feet.

2.  There are no objective clinical indications that the 
veteran's bilateral pes planus condition is characterized by 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, nor has it been shown that his 
condition fails to improve with orthopedic shoes or 
appliances.


CONCLUSION OF LAW

The criteria for a 30 percent rating for bilateral pes planus 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. 
§ 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in June 2005 and September 2005, 
prior to the initial adjudication of his claim in the October 
2005 rating decision at issue.  An additional VCAA letter was 
sent to the veteran in February 2006.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the first three "elements" of 
the notice requirement.  Additionally, all three of the 
letters told the veteran: "It is your responsibility to make 
sure we receive all requested records that are not in the 
possession of a Federal department or agency."  (Emphasis in 
original).  This statement satisfies the fourth "element" 
of the notice requirement, in that it informed the veteran 
that he could submit any and all evidence which was pertinent 
to his claim, and not merely that evidence requested by the 
RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran received Dingess notice in 
May 2006, including as it relates to the downstream 
disability rating and effective date elements of his claim.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records as well as 
statements from the veteran and his representative.  The 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2006).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. 
§ 4.3.

Specific rating criteria - pes planus

The veteran's bilateral pes planus are evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2006).

Diagnostic Code 5276 provides the following levels of 
disability for flatfoot, acquired:

50 percent - Pronounced; marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic 
shoes or appliances, bilateral.

30 percent - Severe; objective evidence of marked 
deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling 
on use, characteristic callosities, bilateral.

10 percent - Moderate; weight-bearing line over or 
medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.

Analysis

As stated above, the veteran's bilateral pes planus are 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5276.

The Board finds that, after resolving all reasonable doubt in 
the veteran's favor, the veteran's disability picture more 
nearly approximates the criteria for a 30 percent evaluation.

The probative medical evidence, consisting of VA treatment 
records from the veteran's foot doctor (Dr. C.W.), dated 
February to April 2006, demonstrates that the veteran's 
disability is manifested by bilateral secondary plantar 
fasciitis, bilateral callus deformities, bilateral foot 
tenderness with pain and swelling, and pain with 
dorsiflexion.  See Statement from Dr. C.W., April 2006.  A 
progress note by Dr. C.W., dated April 2006, states that the 
veteran's flat foot condition is severe and has worsened, 
manifested by the above symptoms as well as by excessive 
pronation.

The veteran also underwent a VA examination of his feet in 
September 2005.  At the time of this examination, the veteran 
reported that his foot pain was severe.  While the report 
from this examination does not necessarily support a 30 
percent rating for pes planus, the Board finds that the more 
recent VA treatment records of Dr. C.W., as discussed above, 
are more pertinent to show that the veteran's pes planus 
condition has worsened.

Taking all of this evidence into consideration, the Board 
finds that the veteran's disability picture more nearly 
approximates the criteria for a 30 percent rating, but no 
more.

The symptomatology to warrant a 50 percent evaluation under 
the criteria of Diagnostic Code 5276 is not shown in the 
veteran's case.  In this regard, the Board notes that the VA 
treatment records from Dr. C.W. do not refer to any marked 
inward displacement or severe spasm of the tendo achillis on 
manipulation.  Furthermore, the progress notes from Dr. C.W. 
refer to orthopedic devices (including a Cam walker and heel 
lifts) and state that physical therapy has been prescribed to 
manage his flat foot condition.

Based upon these findings, and following a full review of the 
record, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's disability 
picture more nearly approximates a 50 percent evaluation.

In summary, for the reasons and bases expressed above, the 
Board concludes that a 30 percent rating is warranted for 
bilateral pes planus.  The benefit sought on appeal is 
granted to that extent.



ORDER

A 30 percent rating for bilateral pes planus with plantar 
fasciitis is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


